Broyees, P. J.
The policy of life insurance sued upon, a copy of which was attached to the petition, contained the following stipulation: “The policy shall not take effect until the first premium shall have been actually paid while the insured is in good health” (italics ours). The petition failed to allege'that the first premium had ever been actually *454paid, the only allegation upon this point being as follows: “that, upon the filing of the application for said policy of life insurance, through W. M. Connor, agent for said company, the said Jerry Boyd [the applicant] made an agreement with the said W. M. Connor that upon delivery of said policy of life insurance the first premium on said policy would be paid, or arranged for, satisfactory to said W. M. Connor and to the said Southern States Life Insurance Company, to which said agreement the said W. M. Connor readily agreed.” Seld, that the petition set forth no cause of action against the defendant, and the court did not err in sustaining the general demurrer and dismissing the suit.
Decided July 5, 1917.
Action on insurance policy; from city court of Nashville—Judge Christian. January 8, 1917.
J. D. Lovett, for plaintiff.
Hendricks, Mills & Hendricks, for defendant.

Judgment affirmed.


Jenkins and Bloodworth, JJ., concur.